Exhibit 99.1 Contact: Jerald L. Shaw, President and Chief Executive Officer Terri L. Degner, EVP and Chief Financial Officer Anchor Bancorp (360) 491-2250 ANCHOR BANCORP REPORTS FIRST QUARTER FISCAL 2016 EARNINGS Lacey, WA (October 28, 2015) - Anchor Bancorp (NASDAQ - ANCB) (“Company”), the holding company for Anchor Bank (“Bank”), today reported first quarter earnings for the fiscal year ending June 30, 2016.For the quarter ended September30, 2015, the Company reported net income of $345,000 or $0.14 per diluted share, compared to net income of $113,000 or $0.05 per diluted share for the same period last year. “With the majority of our credit issues behind us, we are focused on future growth and as reflected in increases in our net loans and deposits, of $1.6 million and $1.3 million, respectively, for the quarter ended September 30, 2015. The relocation last year of our Puyallup branch from a Wal-Mart to a larger facility has been a benefit to the organization,” stated Jerald L. Shaw, President and Chief Executive Officer. “Our continuing focus on expense control resulted in our efficiency ratio decreasing from 97.4% at September 30, 2014 to 88.9% at September 30, 2015. Recently we made the difficult decision to close our leased Hoquiam branch, further reducing our expenses. With our Aberdeen branch in close proximity we believe our Hoquiam customers will use this branch to continue to receive the great customer service expected from us,” stated Mr. Shaw. Fiscal First Quarter Highlights • Loan portfolio increased $1.6 million or 0.6% to $285.1 million at September 30, 2015 from $283.4 million at June 30, 2015; • Deposits increased $1.3 million or 0.4% to $301.1 million at September 30, 2015 from $299.8 million at June 30, 2015; • Net interest margin ("NIM") remained strong at 4.15% for the quarter ended September 30, 2015 compared to 3.94% for the quarter ended September 30, 2014; • FHLB borrowing costs decreased $130,000 or 81.3% to $30,000 for the quarter ended September 30, 2015 from $160,000 for the quarter ended September 30, 2014; • Real estate owned ("REO") holding costs decreased $143,000 or 92.9% to $11,000 for the quarter ended September 30, 2015 from $154,000 for the quarter ended September 30, 2014; • Total classified loans decreased $1.8 million or 39.0% to $2.7 million at September 30, 2015 from $4.5 million at September 30, 2014; and • The Company's book value per share at September 30, 2015, increased to $25.95 from $25.69 at June 30, 2015, and $21.67 at September 30, 2014. Credit Quality Total delinquent loans (past due 30 days or more), increased $728,000 to $4.3 million at September 30, 2015, from $3.6 million at June 30, 2015. The Company recorded a $20,000 provision for loan losses for the quarter ended September 30, 2015 compared to no provision for the quarter ended September 30, 2014. The allowance for loan losses of $3.7 million at September 30, 2015 represented 1.3% of loans receivable and 160.6% of nonperforming loans. This compares to an allowance of $3.7 million at June 30, 2015, representing 1.3% of loans receivable and 185.0% of nonperforming loans. Anchor Bancorp October 28, 2015 Nonperforming loans increased to $2.3 million at September 30, 2015, from $2.0 million at June 30, 2015, and from $2.5 million at September 30, 2014.Nonperforming loans consisted of the following at the dates indicated: September 30, 2015 June 30, 2015 September 30, 2014 (In thousands) Real estate: One-to-four family $ $ $ Multi-family — — — Commercial — — — Land — — Total real estate Consumer: Home equity — — 76 Credit cards 5 6 18 Other 30 31 — Total consumer 35 37 94 Business: Commercial business — Total $ $ $ We restructure our delinquent loans, when appropriate, so our borrowers can continue to make payments while minimizing the Company's potential loss.As of September 30, 2015, June 30, 2015, and September 30, 2014, there were 42, 39, and 44 loans, respectively, with aggregate net principal balances of $9.7 million, $9.8 million, and $11.0 million, respectively, classified as “troubled debt restructurings,” of which, $1.6 million, $902,000, and $1.5 million, respectively, were included in the nonperforming loans above. As of September 30, 2015, the Company had five real estate owned ("REO") properties with an aggregate book value of $302,000 compared to eight properties with an aggregate book value of $797,000 at June 30, 2015, and 18 properties with an aggregate book value of $6.1 million at September 30, 2014. The decrease in the aggregate book value of REO properties during the quarter ended September 30, 2015 from the prior quarter was primarily attributable to the sale of two one-to-four family properties and one parcel, resulting in an aggregate loss on sale of $8,000.At September 30, 2015, the largest REO property was a one-to-four family home in Grays Harbor County, Washington with a carrying value of $153,000. 2 Anchor Bancorp October 28, 2015 Capital As of September 30, 2015, the Bank exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, Common Equity Tier 1 Capital ("CET1"), Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios of 14.3%, 17.0%, 17.0% and 18.2% respectively.As of September 30, 2014, the Bank's Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios were 13.8%, 17.0%, and 18.3%, respectively.The CET1 ratio is a new regulatory capital ratio required beginning for the quarter ended March 31, 2015. Anchor Bancorp exceeded all regulatory capital requirements with Tier 1 Leverage-Based Capital, CET1, Tier 1 Risk-Based Capital, and Total Risk-Based Capital ratios of 15.9%, 18.9%, 18.9% and 20.0% as of September 30, 2015.As of September 30, 2014, the Company's Tier 1 Leverage-Based Capital, Tier 1 Risk-Based Capital and Total Risk-Based Capital ratios were 14.0%, 17.3% and 18.6%, respectively. Balance Sheet Review Total assets increased by $1.7 million or 0.4% to $380.9 million at September 30, 2015 from $379.2 million at June 30, 2015. Securities available-for-sale and held-to-maturity decreased $1.6 million or 5.5% and $287,000 or 3.8%, respectively.Cash and cash equivalents increased by $5.2 million or 36.0% to $19.7 million at September 30, 2015, from $14.5 million at June 30, 2015. Loans receivable, net, increased $1.6 million or 0.6% to $285.0 million at September30, 2015 from $283.4 million at June30, 2015 as a result of new loan production exceeding principal reductions.One-to-four family loans increased $6.4 million or 11.0% to $64.3 million from $57.9 million at June 30, 2015, primarily due to the reclassification of multi-family loans to this loan category partially offset by the sale of $3.5 million of loans, servicing retained, to Freddie Mac. Commercial real estate loans increased $5.1 million or 4.0% to $133.4 million from $128.3 million. Multi-family loans decreased $7.7 million or 17.8% to $35.5 million at September 30, 2015 from $43.2 million at June 30, 2015, due to the reclassification discussed above.Consumer loans decreased $803,000 or 3.4% to $23.1 million at September 30, 2015 from $23.9 million at June 30, 2015 as we believe consumers continue to reduce their debt.Land loans decreased $459,000 or 11.3% to $3.6 million at September 30, 2015 from $4.0 million at June 30, 2015 and construction loans decreased $339,000 or 2.9% to $11.4 million from $11.7 million during the same period.Commercial business loans decreased $418,000 or 2.2% to $18.6 million from $19.0 million at June 30, 2015. 3 Anchor Bancorp October 28, 2015 Loans receivable consisted of the following at the dates indicated: September 30, 2015 June 30, 2015 September 30, 2014 (In thousands) Real estate: One-to-four family $ $ $ Multi-family Commercial Construction Land loans Total real estate Consumer: Home equity Credit cards Automobile Other consumer Total consumer Business: Commercial business Total Loans Less: Deferred loan fees Allowance for loan losses Loans receivable, net $ $ $ 4 Anchor Bancorp October 28, 2015 Total liabilities increased $2.1 million between June 30, 2015 and September 30, 2015, primarily as the result of a $6.5 million increase in noninterest bearing demand deposits. Deposits consisted of the following at the dates indicated: September 30, 2015 June 30, 2015 September 30, 2014 Amount Percent Amount Percent Amount Percent (Dollars in thousands) Noninterest-bearing demand deposits $ % $ % $ % Interest-bearing demand deposits Money market accounts Savings deposits Certificates of deposit Total deposits $ % $ % $ % Total stockholders' equity decreased $431,000 or 0.68% to $63.3 million at September 30, 2015 from $63.7 million at June 30, 2015.The decrease was primarily a result of the $875,000 used to repurchase 40,000 shares of our common stock during the quarter under the current share repurchase plan, at an average price of $21.88 per share, partially offset by net income of $345,000.As of September 30, 2015, there were 87,500 shares available for future purchases under the current plan. Accumulated other comprehensive loss decreased $62,000 to $649,000 as a result of unrealized valuation gains on investments available-for-sale. Operating Results Net interest income. Net interest income before the provision for loan losses increased $88,000 or 2.6% to $3.5 million from $3.4 million for the quarter ended September 30, 2014, primarily as a result of the $130,000 or 81.3% decrease in the cost of Federal Home Loan Bank ("FHLB") advances primarily due to a $7.5 million decline in the balance of FHLB advances over the last year. The Company's NIM increased 21 basis points to 4.15% for the quarter ended September 30, 2015 from 3.94% for the comparable period in 2014 as the average yield on interest-earning assets increased four basis points to 4.97% for the quarter ended September 30, 2015 compared to 4.93% for the same period in 2014.The improvement in our net interest margin compared to the same quarter last year reflects a continued reduction in nonperforming assets and reduction in the weighted average cost of FHLB advances to 1.20% at September 30, 2015, compared to 3.66% at September 30, 2014.The weighted average cost of interest-bearing liabilities decreased 16 basis points to 1.05% for the quarter ended September 30, 2015 compared to 1.21% for the same period in the prior year. Provision for loan losses. In connection with its analysis of the loan portfolio, management determined that a $20,000 provision for loan losses was required for the quarter ended September 30, 2015 compared to none for the quarter ended September 30, 2014, reflecting new loan growth.Although nonperforming loans increased $285,000 during the quarter, the effect of this increase on the provision for loan losses was offset by the $1.0 million or 27.0% decrease in total classified loans during the quarter from $3.7 million at June 30, 2015, to $2.7 million at September 30, 2015. Noninterest income. Noninterest income increased $60,000 or 6.1% to $1.0 million for the quarter ended September 30, 2015 compared to $983,000 for the same quarter a year ago. The increase was primarily due to a $61,000 gain on sale of loans for the quarter ended September 30, 2015 compared to a $6,000 loss on sale of loans for the same quarter a year ago.Also contributing to the increase was other income increasing $44,000 to $131,000 from $87,000 for the same quarter a year ago primarily due to paper statement charges being increased.In addition, the quarter ended September 30, 2014, included a $47,000 gain on sale of investments compared to no comparable gain in the current quarter. 5 Anchor Bancorp October 28, 2015 Noninterest expense. Noninterest expense decreased $245,000 or 5.7% to $4.1 million for the three months ended September 30, 2015 from $4.3 million for the three months ended September 30, 2014.The decrease in noninterest expense was primarily due to REO holding costs decreasing $143,000 or 92.9% to $11,000 for the quarter ended September 30, 2015 from $154,000 for the same quarter a year ago reflecting the decline in the number of our REO properties.Also contributing to the decrease was an $111,000 decline in deposit services expenses to $113,000 for the quarter ended September 30, 2015 compared to $224,000 for the same quarter in 2014, primarily the result of costs involved in restructuring our reward program in 2014. About the Company Anchor Bancorp is headquartered in Lacey, Washington and is the parent company of Anchor Bank, a community-based savings bank primarily serving Western Washington through its 11 full-service banking offices (including one Wal-Mart in-store location) within Grays Harbor, Thurston, Lewis, Pierce and Mason counties, Washington. The Company's common stock is traded on the NASDAQ Global Market under the symbol "ANCB" and is included in the Russell 2000 Index. For more information, visit the Company's web site www.anchornetbank.com. Forward-Looking Statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: increased competitive pressures; changes in the interest rate environment; the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions and conditions within the securities markets; legislative and regulatory changes; results of examinations of us by the Federal Reserve Bank of San Francisco and our bank subsidiary by the Federal Deposit Insurance Corporation, the Washington State Department of Financial Institutions, Division of Banks or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; and other factors described in the Company’s latest annual Report on Form 10-K and Quarterly Reports on Form 10-Q and other filings with the Securities and Exchange Commission-which are available on our website at www.anchornetbank.com and on the SEC’s website at www.sec.gov. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed or implied in any forward-looking statements made by or on our behalf and the Company's operating and stock price performance may be negatively affected. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for fiscal 2016 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of us, and could negatively affect the Company’s operations and stock price performance. 6 Anchor Bancorp October 28, 2015 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands)(unaudited) September 30, 2015 June 30, 2015 ASSETS Cash and cash equivalents $ $ Securities available-for-sale, at fair value Securities held-to-maturity, at amortized cost Loans held for sale — Loans receivable, net of allowance for loan losses of $3,687 and $3,721 Bank owned life insurance investment, net of surrender charges Accrued interest receivable Real estate owned, net Federal Home Loan Bank(FHLB) stock, at cost Property, premises and equipment, net Deferred tax asset, net Prepaid expenses and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits FHLB advances Advance payments by borrowers for taxes and insurance Supplemental Executive Retirement Plan liability Accounts payable and other liabilities Total liabilities STOCKHOLDERS’ EQUITY Preferred stock, $0.01 par value per share authorized 5,000,000 shares; no shares issued or outstanding — — Common stock, $0.01 par value per share, authorized 45,000,000 shares; 2,510,000 issued and 2,439,145 outstanding at September 2015 and 2,550,000 issued and 2,480,865 outstanding at June 30, 2015 25 25 Additional paid-in capital Retained earnings Unearned Employee Stock Ownership Plan (ESOP) shares ) ) Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 7 Anchor Bancorp October 28, 2015 ANCHOR BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) (unaudited) Three Months Ended September 30, Interest income: Loans receivable, including fees $ $ Securities 16 14 Mortgage-backed securities Total interest income Interest expense: Deposits FHLB advances 30 Total interest expense Net interest income before provision for loan losses Provision for loan losses 20 — Net interest income after provision for loan losses Noninterest income: Deposit service fees Other deposit fees Gain on sale of investments — 47 Other loans fees Gain (loss) on sale of loans 61 (6 ) Bank owned life insurance investment Other income 87 Total noninterest income Noninterest expense: Compensation and benefits General and administrative expenses Real estate owned impairment 38 37 Real estate owned holding costs 11 Federal Deposit Insurance Corporation insurance premiums 69 Information technology Occupancy and equipment Deposit services Marketing Loss (gain) on sale of property, premises and equipment 3 (1 ) Loss on sale of real estate owned 8 6 Total noninterest expense Income before provision for income taxes Provision for income taxes — Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ 8 Anchor Bancorp October 28, 2015 As of or For the Quarter Ended (unaudited) September 30, 2015 June 30, 2015 March 31, 2015 September 30, 2014 (Dollars in thousands) SELECTED PERFORMANCE RATIOS Return on average assets (1) % Return on average equity (2) Average equity-to-average assets (3) Interest rate spread(4) Net interest margin (5) Efficiency ratio (6) Average interest-earning assets to average interest-bearing liabilities Other operating expenses as a percent of average total assets Book value per common share $ Tangible common stockholders' equity to tangible assets (7) $ CAPITAL RATIOS (Anchor Bank) Tier 1 leverage Common equity tier 1 capital (8) N/A Tier 1 risk-based Total risk-based ASSET QUALITY Nonaccrual and loans 90 days or more past due and still accruing interest as a percent of total loans Allowance for loan losses as a percent of total loans Allowance as a percent of total nonperforming loans Nonperforming assets as a percent of total assets Net charge-offs to average outstanding loans Classified loans $ Net income divided by average total assets, annualized. Net income divided by average equity, annualized. Average equity divided by average total assets. Difference between weighted average yield on interest-earning assets and weighted average rate on interest-bearing liabilities. Net interest income as a percentage of average interest-earning assets. Noninterest expense divided by the sum of net interest income and noninterest income. Tangible common stockholders' equity excludes intangible assets.Tangible assets exclude intangible assets.These ratios represent non-GAAP financial measures.See also Non-GAAP Financial Measures reconciliation tables below. The common equity Tier 1 capital ratio was required beginning the quarter ended March 31, 2015. 9 Anchor Bancorp October 28, 2015 Non-GAAP Financial Measures: In addition to results presented in accordance with generally accepted accounting principles utilized in the United States ("GAAP”), this earnings release contains the ratio of tangible common stockholders’ equity to tangible assets, a non-GAAP financial measure. We calculate tangible common equity by excluding intangible assets from stockholders’ equity. We calculate tangible assets by excluding the balance of intangible assets from total assets. The Company believes that this is consistent with the capital treatment by our bank regulatory agencies, which excludes intangible assets from the calculation of risk-based capital ratios and presents these measures to facilitate comparison of the quality and composition of the Company's capital over time and in comparison to its competitors. These non-GAAP measures have inherent limitations, are not required to be uniformly applied and are not audited. They should not be considered in isolation or as a substitute for total stockholders' equity determined in accordance with GAAP. These non-GAAP measures may not be comparable to similarly titled measures reported by other companies. Reconciliations of the GAAP and non-GAAP financial measures are presented below. September 30, 2015 June 30, 2015 March 31, 2015 September 30, 2014 (In thousands) Stockholders' equity $ Less: intangible assets Tangible common stockholders' equity $ Total assets $ Less: intangible assets Tangible assets $ 10
